[Cite as Nassef v. Union Twp. Bd. of Zoning Appeals, 2013-Ohio-4130.]



                                    IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                         CLERMONT COUNTY




ASHRAF S. NASSEF, M.D., INC.,                          :

        Appellee,                                      :          CASE NO. CA2013-05-038

                                                       :                OPINION
   - vs -                                                                9/23/2013
                                                       :

UNION TOWNSHIP, CLERMONT                               :
COUNTY, OHIO BOARD OF ZONING
APPEALS,                                               :

        Appellant.                                     :



            APPEAL FROM CLERMONT COUNTY COURT OF COMMON PLEAS
                            Case No. 2012CVF01600



Taft, Stettinius & Hollister, LLP, Nicholas J. Pieczonka, Stephen M. Griffith, Jr., 425 Walnut
Street, Suite 1800, Cincinnati, Ohio 45202-3957, for appellee

Schroeder, Maundrell, Barbiere & Powers, Lawrence E. Barbiere, 5300 Socialville-Foster
Road, Suite 200, Mason, Ohio 45040, for appellant



        RINGLAND, P.J.

        {¶ 1} Defendant-appellant, Union Township, Clermont County, Ohio Board of Zoning

Appeals, appeals from a decision of the Clermont County Court of Common Pleas reversing

a decision of the Union Township, Clermont County, Ohio Board of Zoning Appeals ("BZA")

in favor of plaintiff-appellee, Ashraf S. Nassef, M.D., Inc.
                                                                    Clermont CA2013-05-038

       {¶ 2} Appellee occupies real property located at 4404 Glen Este-Withamsville Road,

Union Township, Clermont County, Ohio. Appellee is licensed to practice medicine in the

state of Ohio and has operated a medical practice at the above address since 2006. In

2011, appellee began prescribing patients with opioid dependency a drug called Suboxone.

Soon thereafter, a citation was issued to appellee for violating the Union Township Zoning

Resolution for operating a "Suboxone Treatment Center" on the property without first

obtaining a change in use permit.

       {¶ 3} On June 6, 2012, appellee applied for a change in use permit, which was

denied by the Planning and Zoning Director of Union Township ("Zoning Director"). The

Zoning Director stated that a "Suboxone Treatment Center" is a substance abuse treatment

center, which is not specifically listed as an approved function within the B-1 Business District

where the property is located. The Union Township Zoning Resolution provides that uses

which are not specifically permitted are prohibited, and thus appellee's substance abuse

treatment center was not permitted under the zoning classification. Appellee appealed the

Zoning Director's decision to the BZA. The BZA held a hearing on August 2, 2012 and

issued a "Notice of Final Action" on August 7, 2012 affirming the Zoning Director's decision.

       {¶ 4} Appellee then appealed the BZA's determination to the Clermont County Court

of Common Pleas, which issued a decision on April 16, 2013. The court of common pleas

held that the BZA's decision was arbitrary and not supported by the preponderance of

substantial, reliable, and probative evidence. The common pleas court found there was no

evidence presented to show that the treatment of patients suffering from opioid dependency

does not qualify as medical treatment. Additionally, the common pleas court found that there

was evidence presented that opioid dependency is a disease that is "just like any other

medical condition." The common pleas court also considered the ordinary definition of

"medical." Utilizing Attorney's Illustrated Medical Dictionary, the common pleas court found
                                               -2-
                                                                   Clermont CA2013-05-038

that medicine is "the science concerned with diagnosing and treating disease and the

maintenance of health" together with the "evaluation and treatment of patients with drug use

disorders" including "such topics as risk factors for developing substance abuse disorders * *

*." Attorney's Illustrated Medical Dictionary M15 (1997). Utilizing this definition, the common

pleas court found that appellee's clinic falls within the practice of medicine. Consequently,

the common pleas court found that the treatment of patients with opioid dependency,

including prescribing Suboxone, is within the scope of the Union Township Zoning Resolution

allowing medical clinics in the B-1 Business District where appellee's property is located.

       {¶ 5} Appellant now appeals the decision of the court of common pleas, asserting

one assignment of error for review.

       {¶ 6} THE [COMMON PLEAS] COURT ERRED IN VACATING THE DECISION OF

THE UNION TOWNSHIP BOARD OF ZONING APPEALS.

       {¶ 7} Appellant asserts two issues for review within its assignment of error. Appellant

first asserts the common pleas court erred by impermissibly substituting its judgment for the

Zoning Director and the BZA. Essentially, appellant argues that the common pleas court

erred in finding the BZA's decision arbitrary and unsupported by a preponderance of reliable,

probative, and substantial evidence. In its second issue presented for review, appellant

argues the common pleas court should have considered the intent of the legislative body in

making its determination that operating a substance abuse treatment center fell within the

definition of "medical clinic." We disagree.

       {¶ 8} "R.C. Chapter 2506 governs the standards applied to appeals of administrative

agency decisions." Hutchinson v. Wayne Twp. Bd. of Zoning Appeals, 12th Dist. Butler No.

CA2012-02-032, 2012-Ohio-4103, ¶ 14, citing Key-Ads, Inc. v. Bd. of Cty. Commrs., 12th

Dist. Warren No. CA2007-06-085, 2008-Ohio-1474, ¶ 7. "A common pleas court reviewing

an administrative appeal pursuant to R.C. 2506.04 weighs the evidence in the whole record
                                               -3-
                                                                 Clermont CA2013-05-038

and determines whether the administrative order is unconstitutional, illegal, arbitrary,

capricious, unreasonable, or unsupported by the preponderance of the substantial, reliable,

and probative evidence." Hutchinson at ¶ 14, citing Key-Ads at ¶ 7. A common pleas court

should not substitute its judgment for that of an administrative board, such as the board of

zoning appeals, unless the court finds that the board's decision is not supported by a

preponderance of reliable, probative, and substantial evidence. Kisil v. City of Sandusky, 12

Ohio St.3d 30, 34 (1984).

      {¶ 9} "[T]he standard of review imposed upon a common pleas court varies distinctly

from the standard of review imposed upon an appellate court." Bingham v. Wilmington Bd. of

Zoning Appeals, 12th Dist. Clinton No. CA2012-05-012, 2013-Ohio-61, ¶ 7. An appellate

court's review of an administrative appeal is more limited in scope than a court of common

pleas. Hutchinson at ¶ 15, citing Shamrock Materials, Inc. v. Butler Cty. Bd. of Zoning, 12th

Dist. Butler No. CA2007-07-172, 2008-Ohio-2906, ¶ 10. Unlike the common pleas court, the

appellate court "does not weigh the evidence or determine questions of fact." Hutchinson at

¶ 15. Rather, "the appellate court must affirm the common pleas court's decision unless it

finds, as a matter of law, that the decision is not supported by a preponderance of reliable,

probative, and substantial evidence." Id., citing Shamrock at ¶ 10.

      {¶ 10} Under its first issue for review, appellant asserts several specific arguments.

Appellant asserts that there was evidence presented to the common pleas court that opioid

dependency does not qualify as medical treatment and the fact that "addiction medicine" is

defined under the term "medicine" is insufficient to reverse the BZA's decision. Appellant

also argues that the BZA's decision was not arbitrary because the members of the BZA fully

discussed the meaning of the term "medical" within the Union Township Zoning Resolution.

Nevertheless, we find that the common pleas court decision finding that a substance abuse

treatment center falls within the definition of "medical clinic" in the Union Township Zoning
                                             -4-
                                                                      Clermont CA2013-05-038

Resolution is supported by a preponderance of reliable, probative, and substantial evidence.

       {¶ 11} Appellant attempts to assert that because treating opioid dependency with

Suboxone is just a treatment and not a cure, which appellee readily admits, such a treatment

falls outside of the term "medical." However, treatment without a cure is not unique to opioid

dependency as other diseases, such as diabetes, are often only treated or maintained and

not actually cured. Appellee testified at the hearing in front of the BZA that: "It's just - - just

like any other medical condition. Opioid dependency has a code, it's a disease, and it needs

to be treated, and there's medication out there that patients will need to take so they get off

that opioid dependency." Appellee also testified that prescribing Suboxone to treat opioid

dependency is "definitely" a medical treatment. As a medical doctor, appellee has to observe

patients after taking the medication and Suboxone can only be prescribed by a physician.

Furthermore, "addiction medicine" is defined under the term "medicine" in the Attorney's

Illustrated Medical Dictionary.

       {¶ 12} Appellant also argues that because the members of the BZA had a discussion

regarding the definition of "medical" that the common pleas court erred in finding the BZA's

decision arbitrary. The BZA members discussed the term "medical" and seemed to agree

that there was no clear definition of the term in the Union Township Zoning Resolution and

that such a definition would have been helpful. However, there was a lack of analysis

regarding the term. The BZA wanted to "err on that side [of the Zoning Director] and have it

done right." Consequently, the finding of the common pleas court that the BZA's decision

was arbitrary is also supported by a preponderance of reliable, probative, and substantial

evidence.

       {¶ 13} Under its second issue for review, appellant asserts that the common pleas

court should have considered the intent of the legislative body in making its determination

that operating a substance abuse treatment center fell within the definition of "medical clinic."
                                                -5-
                                                                  Clermont CA2013-05-038

Appellant contends that "the Union Township Zoning Resolution clearly did not intend the

term 'medical clinic' to include substance abuse rehabilitation facilities prescribing

Suboxone." Appellant's rationale is that the Union Township Zoning Resolution could not

have intended such an inclusion because neither substance abuse treatment centers nor

Suboxone were used at the time the resolution was adopted. Even if the common pleas

court should have considered the intent of the legislative body, we find appellant's rationale

produces absurd results. Following appellant's logic, the legislative body would be forced to

revise the zoning code every time a new drug came onto the market or a new treatment was

developed that could possibly be prescribed or used in a medical clinic.

       {¶ 14} Furthermore, "in determining a permitted use of property under zoning

classifications in which terms and language therein are not otherwise defined, common and

ordinary meaning of such terms must be considered and the terms and language should be

liberally construed in favor of the permitted use proposed by the property owner so as not to

extend the restrictions to any limitation of use not clearly prescribed therein." W. Chester

Twp. Bd. of Trustees v. Speedway Superamerica, L.L.C., 12th Dist. Butler No. CA2006-05-

104, 2007-Ohio-2844, ¶ 24, quoting Sammons v. Village of Batavia, 53 Ohio App.3d 87, 90

(12th Dist.1988).

       {¶ 15} Section 661 of the Union Township Zoning Resolution permits medical clinics

and does not provide a definition. The term "medical" is defined as "relating to medicine."

Attorney's Illustrated Medical Dictionary M15 (1997). As noted above, the common meaning

of "medicine" includes the "evaluation and treatment of patients with drug use disorders"

including "such topics as risk factors for developing substance abuse disorders * * *."

Attorney's Illustrated Medical Dictionary M15 (1997). Consequently, appellee's business falls

within the practice of medicine when liberally construing the term. As a result, when

considering the zoning resolution itself, the treatment of opioid dependent patients is a
                                             -6-
                                                                  Clermont CA2013-05-038

permitted use as a medical clinic under the B-1 Business District classification in the Union

Township Zoning Resolution.

      {¶ 16} Appellant's sole assignment of error is overruled.

      {¶ 17} Judgment affirmed.


      PIPER and M. POWELL, JJ., concur.




                                             -7-